Order entered April 30, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-00142-CV

                        DARREN MELTON, Appellant

                                        V.

                        601 JEALOUSE, LLC, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-06444-B

                                    ORDER

      Before the Court is appellant’s April 28, 2020 fourth motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to May 27, 2020. We caution appellant that further extension requests will be

strongly disfavored.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE